Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 1 of 11 Page ID #:33




                    EXHIBIT C
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 2 of 11 Page ID #:34



                                                                                                 ADLI
  444 South Flower Street
  Suite 3100
  Los Angeles, California 90071

  213.623.6546 – Telephone
  213.623-6554 – Facsimile
                                                                                                 LAW GROUP


                                                                                          Dr. Dariush G. Adli
                                                                               President of ADLI Law Group
                                                                                      Direct: (213) 623-6547
                                                                                          adli@adlilaw.com

                                            November 20, 2019


  Via FedEx

  Shaleen M. Diep
  Headquarters Beauty Supplies, Inc.
  9142 East Valley Blvd
  Rosemead CA 91770



                         Re:               Second Cease & Desist Demand Regarding
                                           Unauthorized Sale of Counterfeit Products

           Dear Ms. Diep:

          This is a follow up to our October 28, 2019 cease and desist letter we sent on behalf
  of our client ACT898 (“First Demand Letter”). To date, we have not received a response
  to the First Demand Letter, which had a response deadline of November 4, 2019. Our
  client is very disturbed by your failure to timely respond to the First Demand Letter and
  intends to pursue prompt legal action if you choose to similarly ignore this “Second
  Demand Letter.”

         As We explained in the First Demand Letter, ACT898 is, and has been, a widely
  recognized supplier of beauty products, including cosmetic brushes and nail brushes, across
  the U.S. and around the world since 1997 and uses several distinctive trade names and
  marks to identify its services and products, specifically including, but not limited to, the
  “666”, "777", "999", and the “Petal” marks (the “Marks”).

          ACT898 was the first entity to use the Marks in association with its nail and
  cosmetic products in the U.S., and around the world. As a result of ACT898’s widespread
  use of the Marks, consumers have come to extensively know, and ACT898 has become
  identified in the public mind, as the provider of the cosmetic products identified by the
  Marks. ACT898’s rights in the Marks include federally registered trademarks, with

                                  advocates. dealmakers. litigators. innovators.tm
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 3 of 11 Page ID #:35

  Headquarters Beauty Supplies, Inc. – Second Cease & Desist Letter
  October 24, 2019
  Page 2
                                                                                   ADLI
                                                                                   LAW GROUP
  registration numbers 4,040,528, for the mark “666”, 3,893,221, for the mark "777",
  3,893,224, for the mark "999", and 3,890,110, for the mark “Petal” for cosmetic and nail
  brushes, as well as common law rights. The Marks have been continually used since their
  respective registration dates.

        Per our First Demand Letter, your company, Headquarters Beauty Supplies, Inc.
  (“HBSI”), has been and continues to infringe ACT898’s Marks by selling Infringing
  Products, including the Acrylic Nail Brush #14, identified by the 777 mark . Once again,
  Screenshots from www.amazon.com showing the Infringing Product for sale there are
  enclosed.

         Your continued sale of Infringing Products constitute clear and flagrant violation of
  ACT898’s registered as well as common law trademark rights. I re-emphasize that a
  finding of trademark infringement by a court can result in award of damages, potential
  attorney’s fees and a permanent injunction. Moreover, your continued failure to comply
  with the First Demand Letter and continuing to distribute, market, offer to sell, and/or sell
  the Infringing Products after receiving the First Demand Letter, will be deemed to
  constitute willfulness, resulting in potentially enhanced damages up to three time the actual
  damages awarded.

          As we stated in our First Demand Letter, our client prefers to resolve matters
  amicably and reasonably without resort to court action. To that end, one last time, our
  client hereby demands the following from you:

         1. cease and desist from any use of ACT898’s Marks in connection with the sale
            and promotion of any of your products and/or services;

         2. remove or disable all access to any and all Infringing Products displayed and
            offered for sale on online through your website or any third party websites,
            including but not limited to, Amazon®, and any other website or social media
            pages controlled by your company;

         3. Identify to ACT898 the revenue you have received from sales of the Infringing
            Products;

         4. Disclose the name of your manufacturer/supplier of the Infringing Products;

         5. Disclose name of broker/others in connection with the Infringing Products and
            disclose inventory of Infringing Products in transit or at anyone in
            supply/distribution chain (i.e. going up or down the chain);


                                               2
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 4 of 11 Page ID #:36

  Headquarters Beauty Supplies, Inc. – Second Cease & Desist Letter
  October 24, 2019
  Page 3
                                                                                  ADLI
                                                                                  LAW GROUP
         6. Provide ACT898 with two samples of each Infringing Product.

         Without steps 1-6, ACT898’s valuable intellectual property rights will continue to
  be irreparably damaged and its good will continue to be eroded. We therefore provide you
  with a final 7-day response period and require that you contact us no later than seven (7)
  days from the date of this letter to discuss your immediate assent to and compliance with
  the demands stated above. We look forward to your prompt response.

         Should you again fail to timely and fully respond to this correspondence and comply
  with all the aforementioned bullet-points and the compensation demand above within the
  new deadline, we will assume that you will continue to violate ACT898’s intellectual
  property rights, and thus will file a lawsuit for the infringement.

          Please note that in the event a lawsuit is filed, ACT898 will demand compensation
  for attorneys’ fees incurred as part of any settlement of the dispute.

         The foregoing is not, and is not intended to be, a full and complete statement of all
  the facts and circumstances concerning its subject matter, nor your conduct with respect to
  the same. Nothing contained herein shall be deemed a waiver, modification or
  relinquishment of our client’s rights and remedies at law or in equity with respect to the
  subject matter hereof, all of which are expressly reserved.

         If you have any questions, feel free to contact our office.



                                                           Sincerely,


                                                           Dr. Dariush G. Adli, Esq.
                                                           President
                                                           ADLI Law Group, P.C.




                                                3
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 5 of 11 Page ID #:37
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 6 of 11 Page ID #:38
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 7 of 11 Page ID #:39
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 8 of 11 Page ID #:40
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 9 of 11 Page ID #:41
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 10 of 11 Page ID #:42
Case 2:19-cv-10803-MWF-GJS Document 1-3 Filed 12/20/19 Page 11 of 11 Page ID #:43
